DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 2nd, 2022, has been entered. 
Upon entrance of the Amendment, claims 10, 11, and 18 were amended. Claims 1-20 are currently pending.
Claims 10-16 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the U.S. Patent No. 10,515,848. The Applicant has submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, and the rejections are withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
Claims 1-9 were indicated allowable in the previous Office Action. The reasons for allowance of claims 1-9 were also indicated in the previous Office Action.
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “encapsulating an integrated circuit die with a molding compound; forming a first dielectric layer over the molding compound and the integrated circuit die, the first dielectric layer comprising a photo-sensitive material;… forming a first metallization pattern in the first opening of the first dielectric layer, the first metallization pattern electrically connected to the integrated circuit die” in combination with the rest of limitations recited in claim 10.
Regarding to claim 18, the prior art fails to anticipate or render obvious the limitations including “reducing photo-sensitivity of the first dielectric layer by thermally curing the first dielectric layer; after reducing the photo-sensitivity of the first dielectric layer, patterning first openings in the first dielectric layer with a first type of patterning process, the first openings exposing the integrated circuit die and the conductive vias” in combination with the rest of limitations recited in claim 18.
Claims 11-17 and 19-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828